By LIPSCOMB, Ciiiee Justice.
The only error assigned in this case, is that the Court below refused to perfect an office judgment of non pros, claimed after the time for filing the declaration had expired, arid permitted the plaintiff to file his declaration. The defendant was certainly entitled to a judgment of nonpros, unless the plaintiff could shew good cause against it, and the suffi-*280°f that shewing, rested in the sound discretion of Court, as much so as if it had been for a new trial, or for a continuance. If the Court should even fail to exercise that discretion wisely, its determination is not sub* to revision in this Court; it is not a decision that would finally dispose of the case. The judgment must be affirmed.
Judgment affirmed.